DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.

Claim Objections
Claims 2 and 6-7 are objected to because of the following informalities:
Claim 2, line 2: “comprises solvent-” should read “comprises the solvent-”.
Claim 2, line 3: “and UV-curable” should read “and the UV-curable”.
Claim 6, line 1: “claim 1” should read “claim 1,”.
Claim 7, line 1: “claim 1” should read “claim 1,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the claim recites “polyester polyols, polycaprolactone polyols, and/or polycarbonate polyols next to one or more polyoxyalkylene, or polyester, and/or polybutadiene compounds terminated by two or more isocyanate functional groups” in lines 3-5. It is unclear what is meant by the phrase “next to”. Does this mean there is a linear structure of polycarbonate polyols connected to one or more polyoxyalkylene, or polyester, and/or polybutadiene compounds terminated by two or more isocyanate functional groups? Or does this mean there is a mixture? Additionally, it is unclear if the limitation “next to… groups” is associated only with the polycarbonate polyols, or if it is intended to accompany the polyester polyols, polycaprolactone polyols, and polycarbonate polyols. For examination purposes, the claim has been interpreted as if only the polycarbonate polyols are required to be “next to” one or more polyoxyalkylene, or polyester, and/or polybutadiene compounds terminated by two or more isocyanate functional groups. Furthermore, the claim has been interpreted as if the limitation “compounds terminated by two or more isocyanate functional groups” is associated with each of the recited polyoxyalkylene, polyester, and polybutadiene 
With respect to claim 3, the claim recites “one or more polyester polyols, polycaprolactone polyols, and/or polycarbonate polyols” and “one or more polyoxyalkylene, or polyester, and/or polybutadiene compounds”. The simultaneous use of “one or more” and “and/or” is confusing because the two phrases appear to be redundant. Additionally, the claim recites the plural form of each element (“polyols”), so it is not clear if the claim requires, e.g., two polyester polyols to meet the claim. The recitation of “one or more” also contributes to this confusion. For examination purposes, the claim has been interpreted to only require a single instance of each element (i.e., the presence of a single polyester polyol meets the claim). The examiner respectfully suggests amending the claim to recite the polyurethane precursor material comprises “one or more of a polyester polyol, a polycaprolactone polyol, and a polycarbonate” and similarly for the second instance of “one or more… and/or” as appropriate.
With respect to claim 4, the claim recites “one or more acrylate polymers, diisocyanates, polyisocyanates, diols, polyols, diamines, polyamines, and/or one or more compounds containing one or more functional groups reactive towards isocyanate groups”. The simultaneous use of “one or more” and “and/or” is confusing because the two phrases appear to be redundant. Additionally, the claim recites the plural form of 
With respect to claim 4, it is unclear how a diisocyanate, a diol, etc., are “UV-curable” as claimed. It is unclear if there is an additional component that is not recited that makes these compounds UV-curable. For examination purposes, the claim has been interpreted such that if a diisocyanate is present, then it meets the requirements of the claim.
With respect to claim 5, the claim recites “a thermoplastic polymer selected from the group comprising polyurethane, polyester and polyvinylchloride”. It is unclear if the claim requires all three materials simultaneously. For examination purposes, the claim has been interpreted to require only one (i.e., a polyester).
With respect to claim 5, the claim recites “a thermoplastic polymer selected from the group comprising polyurethane, polyester and polyvinylchloride”. This is an improper Markush grouping that recites an open list of alternatives, and it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). The examiner respectfully suggests amending the claim to recite “consisting of” in place of “comprising”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103Pearson et al. (US 5,034,275, “Pearson”) in view of Stender et al. (US 2002/0123562 A1, “Stender”) and Bernard (US 5,264,532).
With respect to claim 1, Pearson discloses an article having: an adhesive layer 15 which is a pressure sensitive adhesive layer (Col. 2, lines 43-46); a polyester carrier film 11 (Col. 2, lines 30-31); and a transparent crosslinked polyurethane topcoat 14 (Col. 2, line 40). The adhesive layer 15 corresponds to the polymeric adhesive layer (2) presently claimed; the polyester carrier film 11 corresponds to the polymeric facestock layer (3) presently claimed; the transparent crosslinked polyurethane topcoat 14 corresponds to the polymeric top coat layer (4) presently claimed. As can be seen in the figure below, the polyester carrier film 11, i.e. the polymeric facestock layer, is located between the adhesive layer 15, i.e. polymeric adhesive layer, and the transparent crosslinked polyurethane topcoat 14, i.e. polymeric top coat layer, and the pressure sensitive adhesive layer 15, i.e. polymeric adhesive layer, is applied on the polyester carrier film, i.e. polymeric facestock layer. The article is bonded to automobile body parts (Abstract), i.e. covers vehicle body parts. The crosslinked polyurethane comprises two parts (Col. 8, lines 15-21).

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

Pearson does not disclose wherein the crosslinked polyurethane comprises a first part between 20.0 and 99.9 wt% of a solvent- or waterborne thermally curable polyurethane precursor material, nor a second part between 0.1 and 80.0 wt% of a UV-
Stender teaches a solvent-containing or aqueous polyurethane topcoat containing 0 to 100 wt% polyurethane adduct, 0 to 90 wt% polyol, and 0 to 60% polyisocyanate ([0065-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to that of the present invention (see claim 3, “the solvent- or waterborne thermally curable polyurethane precursor material comprises one or more polyester polyols”) and are therefore a thermally curable polyurethane precursor material as claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention (see instant specification, page 12, lines 27-29, “the UV-curable polyurethane precursor material… comprises one or more… diisocyanates, polyisocyanates…”) and is therefore a UV-curable polyurethane precursor material as present claimed. Since Stender teaches the polyurethane is solvent-containing or aqueous, then the polyol component, corresponding to the first part, would be a solvent- or waterborne thermally curable polyurethane precursor material as claimed. Stender further teaches the polyurethane topcoat is crosslinked ([0080]).
Pearson and Stender are analogous inventions in the field of crosslinked polyurethane topcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane topcoat of Pearson to be 
Pearson in view of Stender does not disclose wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on almost any face stock and give excellent moisture resistance (Col. 3, lines 24-29).
Pearson in view of Stender and Bernard are analogous inventions in the field of facestock layers having a pressure sensitive adhesive layer applied thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Stender to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent processability, improved performance characteristics, and excellent moisture resistance (Bernard, Col. 1, lines 54-60; Col. 3, lines 9-14; and Col. 3, lines 24-29).
With respect to claim 2, Stender teaches the amount of polyol is 0-90 wt% and the amount of polyisocyanate is 0-60 wt% ([0067-0068]). The polyol corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, and the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of polyol, i.e. solvent- or waterborne thermally curable polyurethane precursor material, and polyisocyanate, i.e. UV-curable polyurethane precursor material, including over values presently claimed, in order to provide a polyurethane topcoat with good resistance to environmental influences and improved chemical resistance (Stender, [0047] and [0080]).
With respect to claim 3, Stender teaches the polyol, which corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, includes polyester polyols ([0147]).
With respect to claim 4, Stender teaches the polyisocyanate, which corresponds to the UV-curable polyurethane precursor material, includes diisocyanates and polyisocyanates ([0161]).
With respect to claim 5,
With respect to claim 7, Pearson discloses the use of a protective release sheet 16, i.e. a liner, that is bonded to the adhesive layer 15 (Col. 2, lines 43-49), i.e. the liner is adjacent to the polymeric adhesive layer. As seen in the figure below, the protective release sheet 16, i.e. liner, is opposite to the polyester carrier film 11, i.e. polymeric facestock layer.

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

With respect to claims 8-11, while there is no explicit teaching from Pearson in view of Stender and Bernard that the polymeric top coat layer has the properties claimed, given that Pearson in view of Stender and Bernard teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Pearson in view of Stender and Bernard would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; an elongation at break of at least 20% when measured according to ASTM D638-95; and a solvent resistance of at least 100 when measured by MEK double rubs in accordance with ASTM D5402 as presently claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,034,275) in view of Stender et al. (US 2002/0123562 A1) and Bernard (US 5,264,532), hereinafter “modified Pearson”, as applied to claim 1 above, and further in view of Krenceski et al. (US 5,268,215, “Krenceski”).
With respect to claim 6, modified Pearson does not teach a protective layer adjacent to the polymeric top coat layer and opposite to the polymeric facestock layer.
Krenceski teaches a multilayer article having a topcoat layer 15 over a clearcoat layer 14 (Fig. 1 and Col. 3, lines 44-46). Krenceski teaches the clearcoat layer 14 is made from crosslinked polyurethane (Col. 3, lines 10-26), corresponding to the polymeric top coat layer made from at least partially cross-linked polyurethane of the present invention. Krenceski teaches the topcoat layer provides mar-resistance (Col. 2, lines 31-32), i.e. provides protection from mars, and thus corresponds to a protective layer.

    PNG
    media_image2.png
    241
    436
    media_image2.png
    Greyscale

Modified Pearson and Krenceski are analogous inventions in the field of multilayer films for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of modified Pearson .

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0045306 A1, “Johnson”) in view of Stender et al. (US 2002/0123562 A1, “Stender”).
With respect to claim 1, Johnson discloses a multilayer article for use in vehicles ([0048] and Fig. 1) made from a protective liner 180, protective layer 150, a base layer 130, an adhesive layer 120, a tie layer 111, and a bulk portion 108 ([0095], [0097]). The adhesive layer 120 is made from a pressure-sensitive adhesive made from acrylate or methacrylate copolymers ([0104]), making the adhesive layer 120 a polymeric adhesive layer comprising an acrylic-based pressure sensitive adhesive; as can be seen in Fig. 1, the adhesive layer 120 is applied on the polymeric face stock layer 130 as presently claimed. The base layer 130 is made from polymers including polyurethane ([0108]) and corresponds to a polymeric facestock layer. The protective layer 150 is made from polyurethanes ([0142]) and corresponds to the polymeric top coat layer. Johnson additionally discloses the protective layer 150 is made from polyurethanes ([0142]).

    PNG
    media_image3.png
    184
    421
    media_image3.png
    Greyscale

Johnson does not disclose wherein the polyurethane is the reaction product of a composition comprising a first and second part, wherein the first part comprises 
Stender teaches a solvent-containing or aqueous polyurethane topcoat containing 0 to 100 wt% polyurethane adduct, 0 to 90 wt% polyol, and 0 to 60% polyisocyanate ([0065-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to that of the present invention (see claim 3, “the solvent- or waterborne thermally curable polyurethane precursor material comprises one or more polyester polyols”) and are therefore a thermally curable polyurethane precursor material as claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention (see instant specification, page 12, lines 27-29, “the UV-curable polyurethane precursor material… comprises one or more… diisocyanates, polyisocyanates…”) and is therefore a UV-curable polyurethane precursor material as present claimed. Since Stender teaches the polyurethane is solvent-containing or aqueous, then the polyol component, corresponding to the first part, would be a solvent- or waterborne thermally curable polyurethane precursor material as claimed. Stender further teaches the polyurethane topcoat is crosslinked ([0080]).
Johnson and Stender are analogous inventions in the field of polyurethane topcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane topcoat of Johnson to be the polyurethane taught by Stender in order to provide a coating having good resistance to environmental influences (Stender, [0047]).
With respect to claim 2, Stender teaches the amount of polyol is 0-90 wt% and the amount of polyisocyanate is 0-60 wt% ([0067-0068]). The polyol corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, and the polyisocyanate corresponds to the UV-curable polyurethane precursor material. Thus, the amounts of the solvent- or waterborne thermally curable polyurethane precursor material and the UV-curable polyurethane precursor material overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of polyol, i.e. solvent- or waterborne thermally curable polyurethane precursor material, and polyisocyanate, i.e. UV-curable polyurethane precursor material, including over values presently claimed, in order to provide a polyurethane topcoat with good resistance to environmental influences and improved chemical resistance (Stender, [0047] and [0080]).
With respect to claim 3,
With respect to claim 4, Stender teaches the polyisocyanate, which corresponds to the UV-curable polyurethane precursor material, includes diisocyanates and polyisocyanates ([0161]).
With respect to claim 5, Johnson discloses the base layer 130, i.e. polymeric facestock layer, is made from thermoplastic polymers ([0107]) including polyurethane ([0108]).
With respect to claim 6, Johnson discloses a protective liner 180 (Fig. 1 and [0144]), which corresponds to the protective layer presently claimed. As can be seen in Fig. 1, the protective liner 180, i.e. protective layer, is adjacent to the layer 150, i.e. polymeric top coat layer, and is opposite to the layer 130, i.e. polymeric facestock layer.

    PNG
    media_image3.png
    184
    421
    media_image3.png
    Greyscale

With respect to claim 7, Johnson discloses a bulk portion 108 (Fig. 1 and [0095]). Given that the bulk portion 108 shields the adhesive layer 120 from the environment, it is clear that the bulk portion 108 functions as a liner. As can be seen from Fig. 1, the bulk portion 108 is adjacent to the adhesive layer 120 and opposite the layer 130, i.e. polymeric facestock layer.

    PNG
    media_image3.png
    184
    421
    media_image3.png
    Greyscale

With respect to claims 8-11, while there is no explicit teaching from Johnson in view of Stender that the polymeric top coat layer has the properties claimed, given that Johnson in view of Stender teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Johnson in view of Stender would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; an elongation at break of at least 20% when measured according to ASTM D638-95; and a solvent resistance of at least 100 when measured by MEK double rubs in accordance with ASTM D5402 as presently claimed.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,034,275, “Pearson”) in view of Schwalm et al. (US 2003/0153673 A1, “Schwalm”) and Bernard (US 5,264,532).
With respect to claims 1-4, Pearson discloses an article having: an adhesive layer 15 which is a pressure sensitive adhesive layer (Col. 2, lines 43-46); a polyester carrier film 11 (Col. 2, lines 30-31); and a transparent crosslinked polyurethane topcoat 14 (Col. 2, line 40). The adhesive layer 15 corresponds to the polymeric adhesive layer (2) presently claimed; the polyester carrier film 11 corresponds to the polymeric facestock layer (3) presently claimed; the transparent crosslinked polyurethane topcoat 14 corresponds to the polymeric top coat layer (4) presently claimed. As can be seen in 

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

Pearson does not disclose wherein the crosslinked polyurethane comprises a first part between 20.0 and 99.9 wt% of a solvent- or waterborne thermally curable polyurethane precursor material, nor a second part between 0.1 and 80.0 wt% of a UV-curable polyurethane precursor material, nor wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Schwalm teaches a curable aqueous polyurethane dispersion (Abstract). The polyurethane dispersion is UV-curable and heat-curable ([0001]), i.e. is thermally-curable and UV-curable. The polyurethane dispersions are used in automotive coatings and provide good performance characteristics, such as good resistance to chemicals, and good mechanical properties, such as high scratch resistance ([0007]). The polyurethane dispersion comprises at least one compound a) having at least two free 
Pearson and Schwalm are analogous inventions in the field of crosslinked polyurethane coatings for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crosslinked polyurethane topcoat of Pearson to be the crosslinked polyurethane taught by Schwalm in order to provide a topcoat that provides good performance characteristics, such as good resistance to chemicals, and good mechanical properties, such as high scratch resistance (Schwalm, [0007]).
Pearson in view of Schwalm does not disclose wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on almost any face stock and give excellent moisture resistance (Col. 3, lines 24-29).
Pearson in view of Schwalm and Bernard are analogous inventions in the field of facestock layers having a pressure sensitive adhesive layer applied thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Schwalm to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent 
Regarding the amounts of the waterborne thermally curable polyurethane precursor material and the UV-curable polyurethane precursor material, while there is no disclosure from Pearson in view of Schwalm and Bernard regarding the amounts of the thermally curable and UV-curable precursor materials, Schwalm teaches that the advantage of the dispersions is that they can be further processed immediately after radiation curing since the surface is no longer tacked, but the precured film is still so flexible and extensible that the article can be deformed without flaking or tearing ([0096]). Schwalm further teaches that the dual-cure process is advantageous since articles provided with the precured film can be easily transported and stored, and that the coating materials can be postcured in the dark such that adequate material properties can be achieved independently of the exposure to radiation ([0097]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any amount of the thermally curable polyurethane precursor material and the UV-curable polyurethane precursor material, including amounts presently claimed, in order to provide a dispersion for a given end use.
With respect to claim 5, Pearson discloses the carrier film 11, i.e. the polymeric facestock layer, is polyester (Col. 2, lines 30-31) and is therefore a thermoplastic polymer.
With respect to claim 7, Pearson discloses the use of a protective release sheet 16, i.e. a liner, that is bonded to the adhesive layer 15 (Col. 2, lines 43-49), i.e. the liner 

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

With respect to claims 8-11, while there is no explicit teaching from Pearson in view of Schwalm and Bernard that the polymeric top coat layer has the properties claimed, given that Pearson in view of Schwalm and Bernard teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Pearson in view of Schwalm and Bernard would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; an elongation at break of at least 20% when measured according to ASTM D638-95; and a solvent resistance of at least 100 when measured by MEK double rubs in accordance with ASTM D5402 as presently claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,034,275, “Pearson”) in view of Schwalm et al. (US 2003/0153673 A1, “Schwalm”) and Bernard (US 5,264,532), hereinafter “modified Pearson”, as applied to claim 1 above, and further in view of Krenceski et al. (US 5,268,215, “Krenceski”).
With respect to claim 6, modified Pearson does not teach a protective layer adjacent to the polymeric top coat layer and opposite to the polymeric facestock layer.
Krenceski teaches a multilayer article having a topcoat layer 15 over a clearcoat layer 14 (Fig. 1 and Col. 3, lines 44-46). Krenceski teaches the clearcoat layer 14 is made from crosslinked polyurethane (Col. 3, lines 10-26), corresponding to the polymeric top coat layer made from at least partially cross-linked polyurethane of the present invention. Krenceski teaches the topcoat layer provides mar-resistance (Col. 2, lines 31-32), i.e. provides protection from mars, and thus corresponds to a protective layer.

    PNG
    media_image2.png
    241
    436
    media_image2.png
    Greyscale

Modified Pearson and Krenceski are analogous inventions in the field of multilayer films for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of modified Pearson to have the topcoat layer, i.e. protective layer, of Krenceski in order to provide mar-resistance (Krenceski, Col. 2, lines 31-32).

Response to Arguments
Due to the amendment to claims 4 and 7, the claim objections to claims 4 and 7 are withdrawn.
The 35 U.S.C. 103 rejection of claim 5 over Pearson in view of Stender, Bernard, and Sha is withdrawn. However, claim 5 remains rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Stender and Bernard.
The 35 U.S.C. 103 rejections of claims 1-11 over Johnson in view of Ho and Stender are withdrawn. However, claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Stender.
Applicant’s arguments filed 10 November 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-4 and 7-11 over Pearson in view of Stender and Bernard and claim 6 over Pearson in view of Stender, Bernard, and Krenceski, Applicant argues Pearson does not disclose a polymeric adhesive layer comprising an acrylic-based pressure sensitive adhesive applied to the facestock layer, and a polymeric top coat layer comprising at least partially cross-linked polyurethane which is the reaction product of a first part that is thermally curable and a second part that is UV curable; Applicant further argues Stender, Bernard, or Krenceski cure the deficiencies of Pearson. Specifically, Applicant argues Stender only mentions one-component or two-component polyurethane adhesives, which are not acrylic-based pressure sensitive adhesive, and that neither Stender nor Bernard teach the claimed 
In response to Applicant’s argument that Pearson does not disclose all the limitations of claim 1, Pearson discloses the topcoat layer 14 is made from a crosslinked polyurethane (Col. 2, lines 39-40), which reads on the at least partially crosslinked polyurethane presently claimed. The examiner acknowledges that while Pearson may not disclose the claimed adhesive layer or the components of the polymer top coat layer, Pearson alone was not used to teach these limitations. Rather, Bernard was used to teach the claimed polymeric adhesive layer while Stender was used to teach the claimed polymeric top coat layer. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on 
Stender teaches a solvent-containing or aqueous polyurethane topcoat containing 0 to 100 wt% polyurethane adduct, 0 to 90 wt% polyol, and 0 to 60% polyisocyanate ([0065-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to that of the present invention (see claim 3, “the solvent- or waterborne thermally curable polyurethane precursor material comprises one or more polyester polyols”) and are therefore a thermally curable polyurethane precursor material as claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention (see instant specification, page 12, lines 27-29, “the UV-curable polyurethane precursor material… comprises one or more… diisocyanates, polyisocyanates…”) and is therefore a UV-curable polyurethane precursor material as present claimed. Since Stender teaches the polyurethane is solvent-containing or aqueous, then the polyol component, corresponding to the first part, would be a solvent- or waterborne thermally curable polyurethane precursor 
It appears that the portion of Stender that Applicant points to as being a high molecular weight matrix is the anhydrous, gel-like, high molecular weight composition (Stender, [0061]). However, Stender teaches the polyurethane topcoat is applied to the gel-like coating ([0058-0060]), and thus the gel-like layer made from a high molecular weight matrix is a separate layer from the polyurethane topcoat layer. The polyurethane topcoat of Stender is made from 0-100 wt% a polyurethane adduct, 0-90 wt% polyol, and 0-60 wt% polyisocyanate ([0065-0068]). When there is 0 wt% polyurethane adduct, the polyurethane topcoat of Stender is made from, 0-90 wt% polyol and 0-60 wt% polyisocyanate; it is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus polyol and polyisocyanates are reactants that produce the polyurethane presently claimed.
The examiner acknowledges that while there may be no explicit disclosure from Stender that the polyol is a thermally curable component and the polyisocyanate is a UV-curable component, Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to what Applicant describes as a thermally curable 
It is further noted that, contrary to Applicant’s arguments, nothing in the present claims requires the reaction product be simultaneously thermally curable and UV-curable. Instead, claim 1 recites a polyurethane that is “the reaction product of a composition comprising a first part and a second part, wherein: the first part comprises… [a] thermally curable polyurethane precursor material… [and] the second part comprises… [a] UV-curable polyurethane precursor material”. Additionally, dependent claim 3 defines the “thermally curable polyurethane precursor material” as encompassing, e.g., “polyester polyols”. Likewise, dependent claim 4 defines the “UV-curable polyurethane precursor material” as encompassing, e.g., “diisocyanates, [or] polyisocyanates”. Stender teaches the use of polyester polyols and also polyisocyanates as previously noted, and so meets the claimed requirements for the claimed precursor materials.
Furthermore, the examiner respectfully notes that the claim language of a “thermally [or UV-] curable polyurethane precursor material” may be broader than Applicant intends. Particularly, the use of “precursor” indicates that the material need to 

In response to Applicant’s argument that Stender, Bernard, or Krenceski do not cure all the deficiencies of Pearson, this is not found persuasive. As set forth above, Stender and Bernard cure the deficiencies of Pearson. For the limitations of claim 6, Krenceski was used to teach the protective layer presently claimed, which provides mar-resistance (Krenceski, Col. 2, lines 31-32) and that one of ordinary skill in the art would apply the teachings of Krenceski to the article of Pearson in view of Stender and Bernard in order to provide mar-resistance to the article as set forth in the above rejections. Thus, the combinations of references satisfy and address any potential deficiencies of Pearson.

Regarding the 35 U.S.C. 103 rejections of claims 1-11 over Johnson in view of Stender,
In response to Applicant’s argument that Johnson does not disclose a crosslinked polyurethane topcoat, this is not what the Office action mailed 10 August 2021 states. In paragraph 32 of the Office action mailed 10 August 2021, the examiner states that Johnson discloses the polyurethanes used for the protective layer, i.e. topcoat layer, include those disclosed by Ho (Johnson, [0142]); Ho discloses the polyurethane has a high crosslink density (Ho, Col. 2, lines 22-24), i.e. the polyurethane is crosslinked, which reads on the polyurethane being at least partially crosslinked. In paragraph 33 of the Office action mailed 10 August 2021, the examiner states that Johnson in view of Ho does not disclose the polyurethane is the reaction product of a composition comprising the claimed first and second parts. To remedy this deficiency, Stender was used to teach the claimed first and second parts. Regardless, Ho is no longer used to show that the polyurethane is crosslinked; Stender teaches the polyurethane is crosslinked (Stender, [0080]).
Stender teaches a solvent-containing or aqueous polyurethane topcoat containing 0 to 100 wt% polyurethane adduct, 0 to 90 wt% polyol, and 0 to 60% polyisocyanate ([0065-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to that of the present invention (see claim 3, “the solvent- or waterborne thermally curable polyurethane precursor material comprises one or more polyester polyols”) and are therefore a thermally curable polyurethane precursor material as claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention (see instant specification, page 12, lines 27-29, “the UV-curable polyurethane precursor material… comprises one or 
It appears that the portion of Stender that Applicant points to as being a high molecular weight matrix is the anhydrous, gel-like, high molecular weight composition (Stender, [0061]). However, Stender teaches the polyurethane topcoat is applied to the gel-like coating ([0058-0060]), and thus the gel-like layer made from the high molecular weight matrix is a separate layer from the polyurethane topcoat layer. The polyurethane topcoat of Stender is made from 0-100 wt% a polyurethane adduct, 0-90 wt% polyol, and 0-60 wt% polyisocyanate ([0065-0068]). When there is 0 wt% polyurethane adduct, the polyurethane topcoat of Stender is made from, 0-90 wt% polyol and 0-60 wt% polyisocyanate; it is well-known in the art that polyurethanes are the reaction products of polyols and polyisocyanates, and thus polyol and polyisocyanates are reactants that produce the polyurethane presently claimed.
The examiner acknowledges that while there may be no explicit disclosure from Stender that the polyol is a thermally curable component and the polyisocyanate is a UV-curable component, Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to what Applicant describes as a thermally curable polyurethane precursor material (see claim 3, “the… thermally curable polyurethane precursor material comprises one or more polyester polyols…”) and are therefore a thermally curable polyurethane precursor material as presently claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention (see instant specification, page 12, lines 27-29, “…the UV-curable polyurethane precursor material… comprises one or more… diisocyanates, polyisocyanates…”) and is therefore a UV-curable polyurethane precursor material as presently claimed.
It is further noted that, contrary to Applicant’s arguments, nothing in the present claims requires the reaction product be simultaneously thermally curable and UV-curable. Instead, claim 1 recites a polyurethane that is “the reaction product of a composition comprising a first part and a second part, wherein: the first part comprises… [a] thermally curable polyurethane precursor material… [and] the second part comprises… [a] UV-curable polyurethane precursor material”. Additionally, dependent claim 3 defines the “thermally curable polyurethane precursor material” as encompassing, e.g., “polyester polyols”. Likewise, dependent claim 4 defines the “UV-curable polyurethane precursor material” as encompassing, e.g., “diisocyanates, [or] polyisocyanates”. Stender teaches the use of polyester polyols and also 
Furthermore, the examiner respectfully notes that the claim language of a “thermally [or UV-] curable polyurethane precursor material” may be broader than Applicant intends. Particularly, the use of “precursor” indicates that the material need to be, e.g., “UV-curable”, but rather only need to be a precursor to a polyurethane that is so curable. This interpretation is further supported by the requirements in claims 3 and 4 noted above, where, e.g., “UV-curable polyurethane precursor material” encompasses simply “diisocyanates, [or] polyisocyanates”.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Zhang et al. (CN 104 098 999 A, disclosure based off machine translation included with this action) discloses a UV-heat dual-curing polyurethane (Abstract); the UV-curing system is present in an amount of 5-50% by mass and the heat curing system are present in an amount of 5-50% by mass (page 3, “The UV-heat double-curing polyurethane coating of the present invention… Heat curing system 5%~50%”). The UV-curing system includes a mixture of a high-functionality urethane acrylate and a low functionality urethane acrylate (page 3, “The prepolymer of the UV curing system of the present invention…”). The heat curing system is a polyurethane system (page 5, “The heat curing system is a polyurethane type…”). The coating has high hardness and transparency (page 3, “SUMMARY OF THE INVENTION”).
Gasworth et al. (US 2008/0166569 A1) discloses a polyurethane acrylate weatherable layer useful in the automotive field which may be a dual cure coating system, i.e. UV cured and thermally cured ([0031], [0034]). Gasworth et al. discloses acrylic urethanes offer outstanding performance properties, including a high degree of hardness and flexibility, outstanding gloss and color retention, chemical resistance and abrasion resistance ([0032]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787